Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 1-29-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 18, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP Patent No. 6-157201 to Hagimori et al.

Referring to claim 21, Hagimori further discloses the substance is hydrophilic – see the English abstract.
Referring to claim 23, Hagimori further discloses the method includes reducing pollen moisture content after pollen collection to less than 60% - see the 22% detailed in the English abstract.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0253273 to Heidmann et al. in view of U.S. Patent Application Publication No. 2014/0271535 to Yamashita.
Referring to claim 1, Heidmann et al. discloses a method comprising, preserving a plurality of pollen grains comprising determining dead pollen contents and live pollen grains – see for example paragraphs [0033], [0041] and [0061] thru [0062], and removing the non-viable/dead pollen contents – see for example figure 7, and pollinating a plant with at least a portion of the plurality of pollen grains – see figure 7. Heidmann et al. does not disclose preventing the dead pollen contends from interacting with live pollen grains – see separation of viable pollen from non-viable pollen detailed in paragraphs [0120] thru [0122]. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.
Referring to claim 2, Heidmann et al. as modified by Yamashita further discloses storing the pollen grains with at least one substance – see at least the in vitro culture in paragraph [0120] of Yamashita which would have a culture medium as the substance, wherein the at least one substance prevents dead pollen contents from interacting with live pollen grains – see paragraph [0120] of Yamashita where the substance would provide for spacing of the pollen since it is mixed with the grains and therefore placed between the grains so that they cannot move with respect to and/or interact with each other. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to 
Referring to claim 3, Heidmann et al. as modified by Yamashita further discloses the at least one substance is selected from the group consisting of a solid, a liquid, a gas, and combinations thereof – see paragraph [0120] of Yamashita which would have to be at least one of the states of matter claimed. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.
Referring to claim 4, Heidmann et al. as modified by Yamashita further discloses the at least one substance surrounds or isolates at least one pollen grain – see at least in vitro culture in paragraph [0120] of Yamashita. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.
Referring to claim 5, Heidmann et al. as modified by Yamashita further discloses the at least one substance minimizes surface-to-surface contact between the plurality of pollen grains – see paragraph [0120] of Yamashita where the substance would provide for spacing of the pollen since it is mixed with the grains and therefore placed between the grains so to minimize contact with each other. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from 
Referring to claim 6, Heidmann et al. as modified by Yamashita further discloses the pollen moisture content is maintained at 15-60% - see paragraph [0122] of Yamashita. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.
Referring to claim 7, Heidmann et al. as modified by Yamashita does not disclose the pollen moisture content is maintained at 35-60%. However, as seen in applicant’s originally filed disclosure applicant places no criticality on the claimed moisture content in view of other disclosed moisture contents such as the broader range of 15-60% disclosed. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and have any suitable moisture content including the claimed 35-60%, so as to yield the predictable result of maintaining the viability of the pollen as desired.
Referring to claim 8, Heidmann et al. as modified by Yamashita further discloses the method includes mixing the pollen and the at least one substance – see at least the in vitro culture in paragraph [0120] of Yamashita. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and have any suitable moisture content including the claimed 35-60%, so as to yield the predictable result of maintaining the viability of the pollen as desired.

Referring to claim 10, Heidmann et al. as modified by Yamashita does not disclose the at least one substance is a solid. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and have the substance in any form of matter including the claimed solid material, so as to yield the predictable result of ensuring the substance provides for maintaining the viability of the pollen as desired.
Referring to claim 11, Heidmann et al. as modified by Yamashita does not disclose the ratio of the at least one substance to pollen grains is at least 1:1. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and use any suitable ratio of substance to pollen including the claimed 1:1 ratio, so as to yield the predictable result of ensuring the substance provides for maintaining the viability of the pollen as desired.
Referring to claim 12, Heidmann et al. as modified by Yamashita does not disclose the ratio of the at least one substance to pollen grains is at least 3:1. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and use any suitable ratio of substance to pollen including the claimed 3:1 ratio, so as to yield the predictable result of ensuring the substance provides for maintaining the viability of the pollen as desired.

Referring to claim 14, Heidmann et al. as modified by Yamashita does not disclose the substance includes particles of varying sizes. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and have the substance comprise particles of varying sizes as claimed, so as to yield the predictable result of ensuring the substance provides for maintaining the viability of the pollen as desired.
Referring to claim 15, Heidmann et al. as modified by Yamashita does not disclose the substance is selected from the group consisting of lactose, Sipernat® 50, Sipernat® 50S, Sipernat® 2200, Sipernat® 22, Sipernat® 22S, Sipernat® 340, Sipernat® 350, Perkasil® SM660, Jojoba beads, Aerosil® 200, Syloid® 244, and combinations thereof. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and have the substance be any of the claimed group of substances, so as to yield the predictable result of maintaining the viability of the pollen as desired.
Referring to claim 16, Heidmann et al. as modified by Yamashita further discloses the pollen grains are selected from the group consisting of freshly collected pollen and stored pollen – see paragraph [0026] and figure 7 of Heidmann et al. and see paragraphs [0117] thru [0120] of Yamashita.

Referring to claim 24, Heidmann et al. discloses a method of preserving a plurality of pollen grains comprising determining dead pollen contents from with live pollen grains during a period of storage – see for example figure 7 and paragraphs [0033], [0041] and [0061] thru [0062], wherein the level of viability after preservation of the pollen grains is greater than the level of viability if said pollen grains had been held at ambient conditions – see for example figure 7 and paragraphs [0064] thru [0066]. Heidmann et al. does not disclose preventing the dead pollen contends from interacting with live pollen grains – see separation of viable pollen from non-viable pollen detailed in paragraphs [0120] thru [0122]. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagimori et al. as applied to claim 18 above.
Referring to claims 19 and 20, Hagimori et al. does not disclose the pollen moisture content is maintained at 35-60% and more specifically at 45-55%. However, as seen in applicant’s originally filed disclosure applicant places no criticality on the claimed moisture .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagimori et al. as applied to claim 18 above, and further in view of Yamashita.
Referring to claim 22, Hagimori et al. does not disclose preserving a plurality of pollen grains comprising preventing dead pollen contents from interacting with live pollen grains. Yamashita does disclose preserving a plurality of pollen grains comprising preventing dead pollen contents from interacting with live pollen grains – see separation of viable pollen from non-viable pollen detailed in paragraphs [0120] thru [0122]. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Hagimori et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.

Response to Arguments

4.	Applicant’s claim amendments and remarks/arguments dated 1-29-21 obviates the claim objections detailed in the last office action dated 9-29-20.
	Applicant’s claim amendments and remarks/arguments dated 1-29-21 obviates the prior art rejections detailed in the last office action dated 9-29-20. However, applicant’s claim amendments dated 1-29-21 necessitates the new grounds of rejection detailed earlier in paragraphs 2 and 3 of this office action.

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643